Citation Nr: 0919193	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  06-22 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1965 to 
June 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied service connection for bilateral 
hearing loss and tinnitus.

In December 2008, the Veteran appeared for a personal hearing 
before the undersigned Veterans' Law Judge (VLJ).  A 
transcript of the testimony has been associated with the 
claims file.


FINDINGS OF FACT

1.  The Veteran's right ear hearing loss likely had its onset 
in service.

2.  The Veteran's service treatment records showed a left ear 
hearing disability upon enlistment to service.

3.  The Veteran admitted to suffering mild hearing loss prior 
to enlistment.

4.  The Veteran's left ear hearing loss was likely aggravated 
by active service.

5.  The Veteran's tinnitus did not have its onset until many 
years after separation from active service and is not 
etiologically related to the Veteran's active service.





CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 
1112 (West 2001); 38 C.F.R. §§ 3.303(a), 3.307, 3.309, 3.385 
(2008).

2.  Service connection for tinnitus is not established.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied for bilateral 
hearing loss by way of a letter sent to the Veteran on April 
25, 2005 that fully addressed all notice elements and was 
sent prior to the initial RO decision in this matter.  The 
letter informed the Veteran of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  

The duty to notify was not satisfied prior to the initial 
unfavorable decision on the claim for tinnitus by the RO.  
Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the agency 
of original jurisdiction(AOJ)'s initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the Veteran on February 12, 2007 that fully addressed all 
notice elements.  The letter informed the Veteran of what 
evidence was required to substantiate the tinnitus claim and 
of his and VA's respective duties for obtaining evidence.  
Although the notice letter was not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the Veteran because the actions taken 
by VA after providing the notice have essentially cured the 
error in the timing of notice.

Not only has the Veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of a supplemental statement of 
the case, dated May 16, 2007, after the notice was provided.  
For these reasons, it is not prejudicial to the Veteran for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records.  The Veteran submitted a private treatment record 
dated June 2006 and a record and nexus opinion dated December 
2008.  The Veteran was afforded a VA medical examination on 
July 14, 2005 and was provided an opportunity to set forth 
his contentions during the hearing before the undersigned 
Veterans Law Judge.  Significantly, neither the Veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  In the absence of proof of a current 
disability, there can be no valid claim.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

A Veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  If a preexisting 
disorder is noted upon entry into service, and the claimant 
brings a claim for service connection based on aggravation 
under section 1153, the burden falls on the claimant to 
establish aggravation of the preexisting disorder.  Wagner v. 
Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles, 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service based on all the evidence 
of record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. § 
3.306(b).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection".  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the U.S. 
Court of Appeals of Veterans Claims (Court) recently 
emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  Competent medical evidence may also 
include statements contained in authoritative writings, such 
as medical and scientific articles and research reports or 
analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence 
means any evidence not requiring that the proponent have 
specialized education, training, or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. § 
3.159(a)(2).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  The threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The Court has held that 38 C.F.R. § 3.385 does not 
prevent a claimant from establishing service connection on 
the basis of post-service evidence of hearing loss related to 
service when there were no audiometric scores reported at 
separation from service.  Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  

The Court has also held that the regulation does not 
necessarily preclude service connection for hearing loss that 
first met the regulation's requirements after service.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a 
claimant who seeks to establish service connection for a 
current hearing disability must show, as is required in a 
claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. §§ 1110 and 1131; 
C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

The Veteran's DD Form 214 indicates that the Veteran's 
specialty number and title was Hawk Missile Corpsman.  His 
related civilian occupation was listed as inventory clerk.  
The form also indicates that the Veteran received the 
sharpshooter (rifle) award and Basic Missileman Badge.

The Veteran's service treatment records (STRs) do not 
indicate that the Veteran was treated for hearing loss or 
tinnitus while in service.  The Veteran's STRs show that at 
the time of enlistment in March 1965, the Veteran's auditory 
thresholds of the right ear at 500, 1000, 2000, and 4000 HZ, 
were 10, 5, -5, and 0 decibels, respectively.  The Board 
observes that service department audiometric readings prior 
to October 31, 1967, must be converted from American 
Standards Association (ASA) units to International Standard 
Organization (ISO) units. When converted, the auditory 
thresholds are 25, 25, 5, and 5, respectively.  The auditory 
thresholds of the left ear at 500, 1000, 2000, 3000, and 4000 
HZ, were 10, 10, -5, and 45 decibels, respectively.  When 
converted those thresholds are 25, 20, 5 and 50.  Since the 
threshold of the left ear at 4000 HZ was 50 decibels at 
entrance, the Veteran had a disability of the left ear for VA 
purposes at the time of enlistment.  38 C.F.R. § 3.385.  

At separation in April 1967, the Veteran's auditory 
thresholds of the right ear at 500, 1000, 2000, and 4000 HZ, 
were 5, 5, 5, and 20 decibels, respectively.  The auditory 
thresholds of the left ear at 500, 1000, 2000, 3000, and 4000 
HZ, were 5, 5, 5, and 20 decibels, respectively.  When 
converted, those thresholds are 20, 15, 15, and 25, 
respectively for each ear.  A disability for VA purposes is 
not shown in either ear at any threshold.  The left ear at 
4000 HZ showed no worsening of his disability noted at 
entrance.  In fact, the numbers appear to indicate that the 
Veteran's hearing in the left ear improved.  Accordingly, the 
STRs weigh against a finding of service connection for 
hearing loss of the right ear, against a claim for service 
connection for hearing loss of the left ear based upon a 
direct basis or upon aggravation of a pre-existing 
disability, and against service connection for tinnitus.

The Veteran appeared for a VA examination on July 14, 2005.  
The examiner reviewed the Veteran's claims file and noted the 
Veteran's moderate loss of hearing in the left ear at 4000 Hz 
at enlistment to service.  The examiner stated that an 
automated audiogram showed high frequency hearing loss above 
4000 Hz in the right ear as well, but that it was not noted 
on the induction physical.  The separation exam showed normal 
hearing in both ears from 250 Hz to 8000 Hz with no threshold 
above 25 dBHL.

The Veteran reported a history of hearing difficulties in 
both ears, first noted in the late 1960s when he was unable 
to pass the hearing test to re-enter service.  The Veteran 
stated that he tried to re-enlist two years after his 
separation in June 1967, but that he failed the hearing 
screening and was referred to a clinic, where he again failed 
the hearing test.  

The Veteran stated that he currently has difficulty hearing 
his wife, television, telephone, and in background noise and 
in groups.  He also reported a bothersome constant, high-
pitched ringing in both ears for the past five years.  The 
Veteran has never worn hearing aids.

The Veteran reported two years of military noise exposure 
without the benefit of hearing protection.  He said he was 
exposed to artillery and gunfire during Advanced Individual 
Training (AIT) and that he worked in Hawk Missile Air Defense 
after AIT, where he was exposed to generators and sirens.  
His civilian jobs have included construction and painting 
without the use of hearing protection.

On examination, the auditory thresholds of the right ear at 
500, 1000, 2000, 3000, and 4000 HZ, were 15, 20, 65, 80, and 
95 decibels, respectively.  The average decibel from 1000 HZ 
to 4000 HZ was 65.  The auditory thresholds of the left ear 
at 500, 1000, 2000, 3000, and 4000 HZ, were 15, 20, 65, 75, 
and 90 decibels, respectively.  The average decibel from 1000 
HZ to 4000 HZ was 63.  Speech audiometry revealed speech 
recognition ability of 68 percent in the right ear and of 60 
percent in the left ear.  Current bilateral hearing loss is 
shown as the Veteran has 3 auditory threshold readings of 25 
or greater in each ear.  38 C.F.R. § 3.385.  

In the diagnosis, the examiner stated that the Veteran's 
hearing loss is in a pattern consistent with acoustic trauma.  
He again noted the high frequency hearing loss of the left 
ear at induction and hearing within normal limits at 
separation.  He stated that it is unlikely that hearing loss 
improved during military service but that there is no 
evidence that hearing loss was compounded during military 
service.  He further stated that tinnitus developed five 
years ago and is unlikely to be related to military service.  
In conclusion, the examiner stated that the bilateral hearing 
loss and tinnitus are less likely than not due to military 
noise exposure.

Based upon the VA examiner's exam and opinion, the evidence 
weighs against a finding of service connection for tinnitus.  
The opinion would suggest that the evidence is against a 
finding of service connection for bilateral hearing loss; 
however, the opinion raises doubt as to the accuracy of the 
audiometric testing performed at separation from service.

Also of record is a private treatment record dated June 30, 
2006, from Dr. W.O.A., MD, FACS.  This record indicates that 
the Veteran suffers bilateral, severe hi-frequency 
sensorineural hearing loss and tinnitus.  Dr. W.A. indicates 
that the Veteran needs hearing aids.  An audiogram is 
included with the report and indicates that the pure tone 
threshold average of the left ear is 50 and the right ear is 
53.  Speech discrimination was listed as 32 percent for the 
left ear and 28 percent for the right ear.  In the comment 
section of the report, Dr. W.A. indicates that the Veteran 
has constant tinnitus and normal hearing through 1 kHz, 
dropping to profound sensorineural hearing loss.  No opinion 
was provided regarding the etiology of the Veteran's hearing 
loss.

In addition, a private treatment record dated December 11, 
2008, from Jones Audiology & Hearing Aid Center was 
submitted.  This record confirms the Veteran's hearing loss.  
In the comments section of the record, the examiner stated 
that the high frequency sensorineural hearing loss is most 
likely noise induced.  On an attached sheet, the examiner 
indicated that the Veteran's hearing loss was most likely 
caused by or a result of military service.  However, no 
rationale or explanation for his opinion was noted and it is 
not clear whether the STRs were reviewed.  The treatment 
record did not address tinnitus.  

The Veteran also submitted a buddy statement from B.E.W.  
This statement indicates that he and the Veteran had served 
two years in the Army and that after being released from 
active duty, they both sought re-enlistment in 1968.  He 
stated that they went to the recruiting station together and 
had physical evaluations.  He said the Veteran failed his 
hearing test and that the recruiting station employees made 
an appointment for the Veteran to see a professional 
audiologist.  He stated that the Veteran failed his second 
hearing test and was unable to reenlist.  This statement 
weighs in favor of the Veteran's claim as the writer was with 
the Veteran and has provided an eyewitness account of the 
Veteran's attempt to reenlist and his inability to do so 
because his impaired hearing.

In December 2008, the Veteran appeared before the undersigned 
VLJ for a hearing.  The Veteran testified that he was exposed 
to artillery noise every day or at least every other day for 
about a year and a half while in service.  He stated that he 
was not provided with hearing protection.

The Veteran testified that he has always had a problem 
hearing, even before service.  He stated that he had problems 
prior to service understanding or hearing certain tones, but 
that his hearing was not bad enough to prevent him from 
enlisting.

After service the Veteran worked as a painter, and was not 
exposed to loud noises.  He also testified that his tinnitus 
started right before he filed his claim. 

The Board has reviewed all of the evidence.  The Veteran's DD 
214 shows that he was a Hawk Missile Corpsman and that he 
received the sharpshooter (rifle) award and Basic Missileman 
Badge.  STRs show that the Veteran had a hearing loss 
disability of the left ear upon enlistment.  The separation 
examination showed no hearing loss disability of the left 
ear.  The VA examiner stated that it is unlikely that the 
Veteran's hearing improved throughout the Veteran's service, 
thus insinuating that the STRs may not be accurate.

The Veteran's VA examination report and testimony show that 
he had mild hearing loss prior to service and that he was 
exposed to artillery fire on almost a daily basis while in 
service without hearing protection.  He further testified 
that he was prevented from re-enlisting in the service less 
than two years after separation due to his hearing loss 
disability.  The Veteran provided a buddy statement attesting 
that the Veteran failed his re-enlistment physical 
examination due to his hearing loss.  Though no rationale was 
provided, the Veteran's private treatment records opine that 
his bilateral hearing loss was a result of service.

The Veteran testified that his civilian job has always been 
as a painter and that he was not exposed to loud noises 
subsequent to service.  The only noise exposure shown by the 
evidence occurred in service.  The VA examiner stated that 
the Veteran's hearing loss is in a pattern consistent with 
acoustic trauma.

Although the VA examiner opined that the Veteran's bilateral 
hearing loss is less likely than not due to military noise 
exposure, the Board finds that the evidence is in relative 
equipoise and that the benefit of the doubt should be given 
to the Veteran.  That is, the other evidence in favor of the 
claim balances the unfavorable evidence.  The Board favorably 
notes the occurrences of acoustic trauma in service which are 
consistent with the Veteran's service.  38 C.F.R. § 3.303(a).  
He has provided corroborating lay statements to support his 
claim that the hearing loss is related to service in that 
shortly thereafter he was observed to fail hearing tests.  
While not an optimum nexus opinion, the Veteran provided a 
private medical nexus statement that supports his claim.  
Accordingly, giving the Veteran the benefit of doubt, the 
Board finds that service connection for right ear hearing 
loss is warranted on a direct basis and that service 
connection for left ear hearing loss is warranted based upon 
aggravation in service.

Regarding the service connection claim for tinnitus, the 
Veteran testified before the undersigned VLJ that his 
tinnitus started just before he filed his claim.  He told the 
VA examiner that his tinnitus started five years prior to his 
July 2005 exam.  The VA examiner stated that the Veteran's 
tinnitus is less likely than not due to military noise 
exposure and provided a rationale for the opinion.  This 
examination appears sufficient and is otherwise 
uncontroverted in the record.  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008) (the relevant inquiry when assessing 
the probative value of a medical opinion is whether the 
opinion reflects application of medical principles to an 
accurate and complete medical history).

Based upon the Veteran's own statements, it appears that his 
tinnitus manifested in 2000, or approximately 33 years after 
separation from service, weighing against his claim for 
service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000) (ruling that a prolonged period without medical 
complaint can be considered, along with other factors, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability).  

The Veteran has provided no other probative evidence in 
support of his service connection claim for tinnitus.  Hence, 
the preponderance of the evidence is against a grant of 
service-connection for tinnitus.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2008).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for bilateral tinnitus is denied.




____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


